             Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 1 of 48



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 JORDAN A. THOMAS,
 40 Fairfield Beach Road
 Fairfield, CT 06824,

                                     PLAINTIFF,

         v.

 SECURITIES AND EXCHANGE                                 CIVIL ACTION NO. 1:21-cv-108
 COMMISSION and ELAD L. ROISMAN, in
 his official capacity as Acting Chairman of the
 Securities and Exchange Commission,
 100 F Street NE,
 Washington, DC 20549

                                  DEFENDANTS.


                                           COMPLAINT
        Plaintiff Jordan A. Thomas brings this civil action against Defendants U.S. Securities and

Exchange Commission (“Commission” or “SEC”) and Elad L. Roisman, in his official capacity as

Acting Chairman of the SEC (collectively “Defendants”), for declaratory and injunctive relief, and

alleges as follows:

                                         INTRODUCTION

        1.       Following the global financial crisis of 2008, Congress recognized that the

Commission was in need of additional power, assistance, and money at its disposal to regulate

securities markets. To assist the Commission in identifying securities law violations, Congress passed

the Dodd-Frank Act, which created a new, robust whistleblower program designed to motivate people

who know of securities law violations to come forward.

        2.       Since its creation, the SEC’s whistleblower program has been an unparalleled success.

To date, the agency has received more than 40,000 reports, launched more than 1,000 investigations,

returned more than $850 million to injured investors, and sanctioned wrongdoers more than $3 billion.
             Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 2 of 48




The American securities markets are unequivocally better as a result of this innovative investor

protection program.

        3.        Despite this incredible success, the Commission recently amended its whistleblower

rules for the express purpose of decreasing the size and number of whistleblower awards it issues. See

Whistleblower Program Rules, Rel. No. 34-89963, File No. S7-16-18, 2020 WL 5763381 (Sept. 23, 2020)

(“Final Rule”).

        4.        Plaintiff Jordan Thomas, one of the most prominent whistleblower attorneys in the

country, brings this action in order to vacate and set aside the Commission’s unlawful new rules.

        5.        Under the Dodd-Frank Act, the Commission “shall pay an award or awards to 1 or

more whistleblowers who voluntarily provided original information to the Commission that led to the

successful enforcement” of a covered action or “related action” in an amount equal to “not less than

10 percent . . . [and] not more than 30 percent, in total, of what has been collected of the monetary

sanctions imposed in the action or related actions.” 15 U.S.C. §78u-6(b)(1).

        6.        Under the Commission’s prior rules, the agency calculated whistleblower awards by

assigning an “award percentage” based on certain positive factors (e.g., the significance of the

information provided) and negative factors (e.g., the culpability of the whistleblower). The Commission

then issued an award by multiplying the “award percentage” by the total monetary sanctions collected

by the SEC. The Commission did not take the size of the monetary sanctions into account when

deciding the proper amount of the whistleblower award.

        7.        These rules encouraged whistleblowers to come forward by guaranteeing that those

individuals who acted properly would be awarded accordingly and would not have their awards

unfairly and arbitrarily diminished.

        8.        In 2018, however, the Commission changed course. In a proposal to amend its

whistleblower rules, the Commission stated that its prior rules were leading to whistleblower awards



                                                 -2-
            Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 3 of 48




that were too large in situations where the SEC collected significant monetary sanctions. Accordingly,

the Commission proposed to adopt a new rule that would allow the agency to consider the amount

of the monetary sanctions collected (and the potential dollar amount of the whistleblower award)

when calculating the whistleblower award and to lower whistleblower awards when they were based

on high-dollar monetary sanctions. In doing so, the Commission explained that it needed to adopt a

new rule because it had no authority under its current rules to lower whistleblower awards on the basis

that the award was “unnecessarily large.”

       9.       After receiving fierce criticism, the Commission in September 2020 reversed course.

According to the Commission, it had no need to adopt its proposed rule because the agency already

had discretion to consider the potential dollar amount of the whistleblower award when calculating the

award and to give lower whistleblower awards on this basis. Disregarding its rules and its prior public

statements, the Commission adopted new language to “clarify” that the agency already had authority

to give lower whistleblower awards based on the size of the monetary penalties collected.

       10.      In reliance on the prior rules, courageous whistleblowers have put their careers and

lives on the line to assist the Commission—including wearing FBI wires, testifying in high-profile

trials, and smuggling key documents out of foreign countries. Now, in the middle of the proverbial

football game, the Commission has moved the goal posts on literally hundreds of SEC whistleblowers.

       11.      In the Final Rule, the Commission also amended its rules governing whistleblower

awards for “related actions.” Even though the Exchange Act mandates that the Commission “shall

pay an award” in the successful enforcement of a “related action, in an aggregate amount” of 10% to

30%, the Commission imposed new barriers to whistleblowers recovering awards for “related

actions.” For example, the Commission now will not issue an award for a “related action” if, in the

Commission’s view, another whistleblower program has “the more direct or relevant connection to

the action”—an additional limitation that is found nowhere in the statute.



                                                 -3-
          Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 4 of 48




        12.     The Final Rule will have devastating effects on the Commission’s whistleblower

program because it will disincentivize knowledgeable individuals from coming forward and blowing

the whistle.

        13.     More important, the Final Rule’s amendments to Rule 21F-6 are unlawful for at least

five reasons: (1) the Final Rule was not a “logical outgrowth” of the proposed rule; (2) the Commission

enacted the rule without ever acknowledging that it was changing its position; (3) the Commission

failed to weigh the costs and benefits of the Final Rule because it (wrongly) believed that it had made

no change at all; (4) the Commission adopted the rule without providing a reasoned explanation and

despite the enormous harms it will cause the whistleblower program; and (5) the Commission had no

statutory authority to enact the rule.

        14.     In addition, the Final Rule’s amendments to Rule 21F-3 are unlawful because, among

other things, (1) the Commission had no statutory authority to enact the changes; and (2) the

Commission adopted the rule without providing a reasoned explanation and despite the enormous

harms it will cause the whistleblower program.

        15.     The Final Rule’s amendments to Rule 21F-6 and Rule 21F-3 are unlawful and must be

enjoined, vacated, and set aside.

                                             PARTIES

I.      The Plaintiff

        16.     Plaintiff Jordan A. Thomas is an attorney in New York City, New York. Plaintiff is

the Chair of the Whistleblower Representation Practice at Labaton Sucharow LLP (“Labaton”). In

July 2011, Plaintiff founded Labaton’s whistleblower practice, making Labaton the first national

practice to exclusively focus on representing whistleblowers with information about possible

violations of the federal securities laws.




                                                 -4-
            Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 5 of 48




        17.       According to the New York Times, Plaintiff’s whistleblower practice is “one of the

top . . . in the country.”1 The Wall Street Journal has described him as “one of the most prominent

attorneys representing whistleblowers before the government.”2 And NPR Planet Money has referred

to him as “one of the top whistleblower lawyers in the country.”3

        18.       Plaintiff’s first-of-its-kind whistleblower practice has experienced unprecedented

success. He has successfully represented, among other clients, the first officer of a public company to

win a whistleblower award, the first whistleblower to receive criminal immunity, and the first

whistleblower to receive an award because his company retaliated against him. His clients have

received some of the largest whistleblower awards in history, with three of his clients’ cases involving

monetary sanctions in excess of $100 million.

        19.       Before joining Labaton, Plaintiff served as Assistant Chief Litigation Counsel and as

Assistant Director in the U.S. Securities and Exchange Commission’s Division of Enforcement. In

these roles, he successfully investigated, litigated, and supervised a wide variety of high-profile

enforcement matters. For his work on these cases, he received one Chairman’s award, four Division

Director Awards, and a Letter of Commendation from the U.S. Attorney for the District of Columbia.

        20.       While serving at the Commission, he also had a leadership role in the development of

the Commission’s whistleblower program, including conducting fact-finding visits to other federal

agencies with whistleblower programs, drafting the proposed legislation and implementing rules, and

briefing Congressional staffs on the proposed legislation. In recognition of his contributions to the

establishment of the program he received the Chairman’s Law and Policy Award, as well as the



        1Randall Smith, Once an S.E.C. Regulator, Now Thriving as a Lawyer for Whistle-Blowers, (Mar. 20, 2018),
nyti.ms/2KTHA57.
        2 Gregory Zuckerman & Dave Michaels, Bernie Madoff’s Legacy: Whistleblower Inc., The Wall Street Journal
(Dec. 8, 2018), on.wsj.com/33Behe9.
        3   Planet Money, The Whistleblower Whisperer, National Public Radio (May 29, 2019), n.pr/3mvcBdt.


                                                      -5-
          Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 6 of 48




Commission’s Arthur Mathews Award, which recognized his “sustained demonstrated creativity in

applying the federal securities laws for the benefit of investors.”

        21.     Plaintiff brings this extensive knowledge and experience of SEC enforcement and the

whistleblower program into his whistleblower practice at Labaton. As a private whistleblower attorney,

his mission is to level the playing field for his clients so that they can successfully report possible

securities violations without personal and professional regrets.

        22.     Plaintiff’s clients are diverse, have come from numerous industries, and have reported

a wide variety of significant securities violations. His clients are often senior executives and other

knowledgeable individuals within companies. About 75% of them are insiders who work within the

organization engaging in the reported securities violations. Almost two thirds of them work in the

financial services industry.

        23.     Plaintiff’s practice is ultra-selective. Every year his team screens more than 300

potential cases, but he typically accepts fewer than 12 as clients.

        24.     Plaintiff’s representation of a whistleblower has typically been a seven-step process.

        25.     First, he interviews potential clients about the possible securities violations that they

wish to report. During this phase, he accepts the representations made by these clients and focuses

on whether they appear credible and their allegations constitute securities violations.

        26.     Second, he conducts due diligence on the potential clients and their allegations. During

this phase, he and his team conduct background checks on the clients, perform legal research on the

violations, and attempt to independently corroborate some of the facts alleged by the clients.

        27.     Third, he helps potential clients make the difficult decision whether to blow the whistle

or not. During this phase, he educates his clients about the SEC Whistleblower Program, shares his

initial legal and factual findings, and advises them regarding the realities of being a whistleblower in

light of their goals and fears.



                                                   -6-
           Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 7 of 48




        28.      Fourth, he assists clients in reporting possible securities violations to the Commission.

During this phase, he and his team conduct additional legal research and attempt to strengthen the

evidentiary record by, among other things, working with investigators, financial analysts, forensic

accountants, and industry experts. Ultimately, Plaintiff develops a lengthy whistleblower submission

that summarizes his legal and factual findings, identifies knowledgeable individuals, and produces

potentially relevant evidence. Then, he files their whistleblower submissions with the Commission and

later briefs the Staff.

        29.      Fifth, Plaintiff and his clients assist the Staff with their investigations and any related

prosecutions. During this phase, among many other things, he and his clients respond to factual and

legal inquiries, review and comment on potentially relevant documents, and participate in related

investigations and prosecutions—all at the request of the Staff. Throughout this period, Plaintiff also

provides 24/7 legal and emotional support to his clients as they navigate difficult professional and

personal terrain.

        30.      Sixth, if the Commission collects a monetary sanction in which his client is eligible,

Plaintiff prepares an application for an award from the Commission (called a Form WP-APP). During

this phase, Plaintiff conducts legal research, reviews his clients’ contributions over many years, and

memorializes his findings in a lengthy legal memorandum with numerous exhibits.

        31.      Finally, Plaintiff provides post-award counseling to his clients. During this phase, he

provides a wide-variety of legal and other support services to help his clients manage potentially life-

changing whistleblower awards.

        32.      Plaintiff takes on whistleblower clients on a contingency fee basis. As a partner at

Labaton, he receives a fixed percentage of whatever his client recovers in a whistleblower case as

incentive compensation, less any case-related expenses.




                                                    -7-
           Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 8 of 48




        33.       Since joining Labaton, Plaintiff has filed Form WP-APPs—applications for an award

from the Commission—and his clients have recovered more than $125 million in whistleblower

awards. For each of these awards, Plaintiff’s firm received a contingency fee and Plaintiff received

incentive compensation for recovering the award on behalf of his client.

        34.       Plaintiff currently has nine whistleblower clients who have reported information to the

Commission and are awaiting a final determination of whether they are entitled to an award under the

Dodd-Frank Act. The monetary sanctions in these cases exceed $1 billion, and his clients collectively

are eligible for awards of more than $300 million. On each of these potential awards, Plaintiff’s firm

will receive a contingency fee and Plaintiff will receive incentive compensation for recovering the

award on behalf of his client.

        35.       Plaintiff’s clients are responsible for the Commission and other federal authorities

collecting almost $2 billion in monetary sanctions, with violators going to jail and countless investors

being protected from wrongdoing.

II.     The Defendants

        36.       Defendant U.S. Securities and Exchange Commission is an agency of the United States

government within the meaning of 5 U.S.C. §551(1). The Commission promulgated and now enforces

the Final Rule.

        37.       Defendant Elad L. Roisman is the Acting Chairman of the Commission and is sued in

his official capacity.

                                     JURISDICTION & VENUE

        38.       This Court has subject-matter jurisdiction over this case because it arises under the

laws of the United States. See 5 U.S.C. §§701, et seq.; 28 U.S.C. §§1331, 2201-2202.

        39.       Venue is proper because the Commission resides in this District and a substantial part

of the events or omissions giving rise to the claims occurred here. 28 U.S.C. §1391(b)(1)-(2).



                                                   -8-
          Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 9 of 48



                                          BACKGROUND

I.      The Dodd-Frank Act’s Whistleblower Program

        40.     “[F]ollowing the global financial crisis of 2008, Congress passed the Dodd-Frank Wall

Street Reform and Consumer Protection Act.” Reyher v. Grant Thornton, LLP, 262 F. Supp. 3d 209, 215

(E.D. Pa. 2017). “Dodd-Frank responded to numerous perceived shortcomings in financial

regulation.” Digital Realty Tr., Inc. v. Somers, 138 S. Ct. 767, 773 (2018). “Among them was the SEC’s

need for additional ‘power, assistance and money at its disposal’ to regulate securities markets.” Id.

(quoting S. Rep. No. 111–176, pp. 36-37 (2010)). “To assist the Commission ‘in identifying securities

law violations,’ the Act established ‘a new, robust whistleblower program designed to motivate people

who know of securities law violations to tell the SEC.’” Id. (quoting S. Rep. No. 111–176, at 38).

        41.     To accomplish this “core objective” of motivating people to report violations, the Act

gives “substantial monetary rewards” to whistleblowers. Id. at 777 (citation omitted). Congress did this

because it recognized that “whistleblowers often face the difficult choice between telling the truth and

. . . committing ‘career suicide.’” Id. at 773-74 (quoting S. Rep. No. 111–176, at 111-12).

        42.     The Dodd-Frank Act states:

        In any covered judicial or administrative action, or related action, the Commission,
        under regulations prescribed by the Commission and subject to subsection (c), shall
        pay an award or awards to 1 or more whistleblowers who voluntarily provided original
        information to the Commission that led to the successful enforcement of the covered
        judicial or administrative action, or related action, in an aggregate amount equal to—
                (A) not less than 10 percent, in total, of what has been collected of the
                monetary sanctions imposed in the action or related actions; and
                (B) not more than 30 percent, in total, of what has been collected of the
                monetary sanctions imposed in the action or related actions.

15 U.S.C. §78u-6(b)(1).

        43.     In Section 78u-6(c)(1)(B), Congress laid out the criteria the Commission must follow

when determining the percentage amount of a whistleblower award:




                                                  -9-
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 10 of 48



             In determining the amount of an award made under subsection (b), the
        Commission—
                (i) shall take into consideration—
                        (I) the significance of the information provided by the whistleblower
                        to the success of the covered judicial or administrative action;
                        (II) the degree of assistance provided by the whistleblower and any
                        legal representative of the whistleblower in a covered judicial or
                        administrative action;
                        (III) the programmatic interest of the Commission in deterring
                        violations of the securities laws by making awards to whistleblowers
                        who provide information that lead to the successful enforcement of
                        such laws; and
                        (IV) such additional relevant factors as the Commission may establish
                        by rule or regulation; and
                (ii) shall not take into consideration the balance of the Fund.

15 U.S.C. §78u-6(c)(1)(B).

        44.     This award “shall be paid from” the Investor Protection Fund (“IPF” or “Fund”). Id.

§78u-6(b)(2). The IPF is a separate fund “established in the Treasury of the United States,” id. §78u-

6(g)(1), and it is funded by monetary sanctions obtained in certain Commission enforcement actions,

id. §78u-6(g)(3)-(4). If the amount of money in the IPF is “not sufficient to satisfy” a whistleblower

award, the Commission will pay the rest of the whistleblower award with the monetary sanctions that

it collects through the litigation generated by the whistleblower’s information. Id. §78u-6(g)(3)(B). This

ensures that the whistleblower is always paid in full.

II.     The Prior Whistleblower Rules (2011)

        45.     After Congress enacted the Dodd-Frank Act, the Commission promulgated rules to

implement the new whistleblower program. See Securities Whistleblower Incentives and Protections, 76 Fed.

Reg. 34300 (June 13, 2011) (“Prior Rule”).

        46.     The Prior Rule created Rule 21F-6, which determined whistleblower awards by

calculating an “award percentage” based on certain positive and negative factors. The Prior Rule did




                                                  - 10 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 11 of 48




not consider the monetary sanctions collected (or the potential size of the whistleblower award) when

calculating whistleblower awards.

        47.     The Prior Rule stated:

        In exercising its discretion to determine the appropriate award percentage, the
        Commission may consider the following factors in relation to the unique facts and
        circumstances of each case, and may increase or decrease the award percentage based
        on its analysis of these factors. . . .
                (a) Factors that may increase the amount of a whistleblower’s award. In
                determining whether to increase the amount of an award, the Commission will
                consider the following factors. . . .
                        (1) Significance of the information provided by the whistleblower. . . .
                        (2) Assistance provided by the whistleblower. . . .
                        (3) Law enforcement interest. The Commission will assess its
                        programmatic interest in deterring violations of the securities laws by
                        making awards to whistleblowers who provide information that leads
                        to the successful enforcement of such laws. . . .
                        (4) Participation in internal compliance systems. . . .
                (b) Factors that may decrease the amount of a whistleblower’s award. In
                determining whether to decrease the amount of an award, the Commission will
                consider the following factors . . .
                        (1) Culpability [of the whistleblower]. . . .
                        (2) Unreasonable reporting delay. . . .
                        (3) Interference with internal compliance and reporting systems. . . .

17 C.F.R. §240.21F-6 (2011); see Prior Rule, 76 Fed. Reg. at 34366-67.

        48.     The Commission also proposed and finalized Rule 21F-3, which defined “related

action.” This Rule provided that the Commission would pay an award based on amounts collected in

related actions. The Rule defined a “related action” as a “judicial or administrative action that is

brought by [specified agencies or self-regulatory organizations (‘SROs’)], and is based on the same

original information that the whistleblower voluntarily provided to the Commission, and that led the

Commission to obtain monetary sanctions totaling more than $1,000,000.” 17 C.F.R. §240.21F-3

(2011); see Prior Rule, 76 Fed. Reg. at 34363-64.




                                                    - 11 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 12 of 48



III.   The Successful Whistleblower Program

       49.     Because of the SEC’s whistleblower program, individuals from all walks of life began

to break their silence and blow the whistle on a wide-variety of possible securities violations related

to, for example, corporate disclosures and financials, offering fraud, manipulation, crypto-currency,

insider trading, trading and pricing, the Foreign Corrupt Practices Act, unregistered offerings, market

events, municipal securities, and public pensions.

       50.     Since the beginning of the program, the Commission has received tens of thousands

of tips, coming from every state and territory in the United States and approximately 130 foreign

countries. Over 1,000 tips have led to formal investigations.

       51.     Enforcement actions from tips have generated more than $2.7 billion in monetary

sanctions, including more than $1.5 billion in disgorgement of ill-gotten gains and interest, of which

$850 million has been, or is scheduled to be, returned to harmed investors.

       52.     At the end of fiscal year 2020, the Commission had awarded almost $562 million to

106 whistleblowers.

IV.    Proposed Amendments to the Commission’s Whistleblower Rules (2018)

       53.     Despite the enormous success of the Commission’s whistleblower program, the

Commission in 2018 sought to amend its rules to decrease the number and size of the awards it issued.

       54.     On June 28, 2018, the Commission proposed to adopt a new rule that would, among

other things, amend the whistleblower award criteria in Rule 21F-6 and amend the definition of

“related action” in Rule 21F-3. See Amendments to the Commission’s Whistleblower Program Rules, Rel. No.

34-83557, File No. S7-16-18, 2018 WL 3238771 (June 28, 2018) (“Proposed Rule”).

       55.     According to the Commission, Rule 21F-6 had caused some whistleblowers to receive

awards that were too large. “[A]s the dollar value of an award amount grows exceedingly large, there

is a significant potential for a diminishing marginal benefit to the program in terms of compensating



                                                 - 12 -
          Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 13 of 48




the whistleblower and incentivizing future whistleblowers.” Id. at *21. The Commission believed it

was “in the public interest that [the Commission] scrutinize the dollar impact of these awards more

carefully” by “assess[ing] the award factors . . . in terms of dollar amounts, not merely in terms of

award percentages,” and “where appropriate, adjust an award downward so that the dollar amount of

the payout is more in line with the program’s goals of rewarding whistleblowers and incentivizing

future whistleblowers from a cost-benefit perspective.” Id. at *20-21 & n.99. The Commission also

expressed concern that large awards would “cause the funds in the IPF to be diminished” and thus

would cause the IPF to not be used “efficiently and effectively to achieve the program’s objectives.”

Id. at *24.

        56.     The Commission recognized that it needed to amend Rule 21F-6 to achieve these

goals. It explained that, “under the existing framework of Rule 21F-6[,] . . . the Commission in setting

the appropriate amount of an award [is] unable to consider . . . extraordinarily large dollar amounts

that [are] associated with any assessments and adjustments made when applying the existing award

factors of Rule 21F-6.” Id. at *21. And it explained that it “also lack[ed] the authority to adjust [an]

award amount downward if it [finds] that amount unnecessarily large for purposes of achieving the

whistleblower program’s goals.” Id.

        57.     The Proposed Rule thus proposed to add the following paragraph to Rule 21F-6:

        (d) Additional considerations in connection with certain large awards where the monetary sanctions
        collected would equal or exceed $100 million. When considering any meritorious
        whistleblower award application where the whistleblower’s original information led to
        one or more successful covered or related action(s), collectively, that resulted in the
        collection of $100 million or more in monetary sanctions or will likely result in such
        collections . . . , the Commission shall determine the award amount as specified in
        paragraphs (d)(1) through (4) of this section. . . .

                (1) When applying the award factors in paragraphs (a) and (b) of this section,
        the Commission shall make any upward or downward adjustments by considering the
        impact of the adjustments on both the award percentage and the approximate
        corresponding dollar amount of the award. If the resulting payout would be below $30
        million . . . , then the downward adjustment provided for in paragraph (d)(2) of this
        section shall not be applicable.


                                                     - 13 -
        Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 14 of 48



               (2) After completing the award analysis required by paragraph (d)(1) of this
       section and determining the total dollar amount of the potential award for any action(s)
       based upon the whistleblower’s original information, the Commission shall consider
       whether that amount exceeds what is reasonably necessary to reward the whistleblower
       and to incentivize similarly situated whistleblowers. If the Commission finds that the
       total payout for any action(s) based upon the whistleblower’s original information
       would exceed an amount that is reasonably necessary, it may adjust the total payout
       for the action(s) downward to an amount that it finds is sufficient to achieve those
       goals. As is the case with every aspect of any award determination under this section,
       the Commission shall not consider the balance of the Investor Protection Fund
       (“IPF”) when determining whether to make an adjustment to an award under this
       paragraph (c).

                (3) Any downward adjustment to a whistleblower’s award for any actions based
       upon the whistleblower’s original information under paragraph (d)(2) of this section
       shall under no circumstances yield a potential total payout on all the actions,
       collectively . . . of less than either $30 million . . . .

               (4) Further, any adjustments under paragraph (d)(2) of this section shall in no
       event result in the total amount awarded to all meritorious whistleblowers, collectively,
       for each covered or related action constituting less than 10 percent of the monetary
       sanctions collected in that action.

Proposed Rule, 2018 WL 3238771, at *82-83.

       58.     The Commission gave an example of why it believed the Proposed Rule was necessary:

       [C]onsider the settlements that the Commission and DOJ entered with Siemens AG
       in 2008. The total monetary sanctions collected in these two actions was $800 million
       . . . Suppose that these two actions occurred today and that these actions were based
       on original information voluntarily provided to the Commission by an eligible
       whistleblower. In such a situation, the Commission would be required to pay an award
       to that whistleblower of between $80 million (a 10 percent award) and $240 million (a
       30 percent award) for the two actions. . . . [I]f the hypothetical meritorious
       whistleblower were an individual who did everything right in connection with his or
       her whistleblowing (that is, he or she were the model whistleblower), the Commission
       would almost certainly be obligated to pay this individual an award at or near the
       maximum $240 million level under the existing rules. What paragraph (d) would do
       . . . is to afford the Commission the discretion to determine whether such an
       extraordinarily large payout is actually necessary to further the whistleblower
       program’s goals of rewarding whistleblowers and incentivizing future whistleblowers,
       and if not, proposed paragraph (d) would afford the Commission the ability to adjust
       the actual payout to an award amount that is closer to the $80 million minimum that
       would be required to be paid pursuant to Section 21F(b). We believe that adopting
       paragraph (d) to afford us a discretionary mechanism to make such common-sense
       adjustments to extraordinarily large awards to ensure that they do not exceed an
       amount that is appropriate to achieve the goals and interests of the program is, to put
       it simply, good public policy.


                                                - 14 -
          Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 15 of 48




Id. at *21.

         59.      Importantly, the Commission stated that the proposed rule change would apply only

to future whistleblower applications. See Proposed Rule, 2018 WL 3238771, at *18 n.96 (“The

Commission anticipates this proposed rule change, if adopted, would apply only to covered-action

and related-action award applications that are connected to a Notice of Covered Action . . . posted on

or after [the] effective date of the final rules.”).

         60.      In addition to these changes, the Commission also proposed significant changes to the

definition of “related action” in Rule 21F-3. The Commission proposed to redefine “related action”

to pay an award for another agency’s enforcement action “only if the Commission finds . . . that its

whistleblower program has the more direct or relevant connection to the action.” Proposed Rule,

2018 WL 3238771, at *14-18, *80-81 (emphasis added).

         61.      The Commission also proposed additional limits on when a whistleblower could

recover for a “related action.” Under the Proposed Rule:

         [T]he Commission will not make an award to you for the related action if you have
         already been granted an award by the authority responsible for administering the other
         whistleblower award program. Further, if you were denied an award by the other award
         program, you will not be permitted to readjudicate any issues before the Commission
         that the authority responsible for administering the other whistleblower award
         program resolved against you as part of the award denial. Additionally, if the
         Commission makes an award before an award determination is finalized by the
         authority responsible for administering the other award scheme, the Commission shall
         condition its award on the meritorious whistleblower making a prompt, irrevocable
         waiver of any claim to an award from the other award scheme.

See id. at *81.

         62.      Two Commissioners, Robert Jackson and Kara Stein, dissented from the proposed

rule. Commissioner Jackson warned that the proposed rule would insert “uncertainty and politics”

into the whistleblower program—uncertainty for potential whistleblowers over the amount of the

eventual award, and politics for Commissioners in the award-setting process, since future

Commissioners may face political pressure or motivation to lower whistleblower awards. See Comm’r


                                                       - 15 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 16 of 48




Robert J. Jackson, Jr., Statement on Proposed Rules Regarding SEC Whistleblower Program (June 28, 2018),

bit.ly/3fQeKOw. Commissioner Jackson lamented this change, explaining that “the purpose of the

whistleblower program is not to maximize the utility of whistleblowers, but instead to maximize

deterrence.” Id. at n.7.

        63.     Commissioner Stein, in dissent, explained that by empowering the Commission “to

consider not just the enumerated factors, but also the overall dollar amount of the award,” the

Proposed Rule would allow the Commission to “reduce the award if, in its sole discretion, it thinks

the award is ‘too large.’” Comm’r Kara M. Stein, Statement on Proposed Amendments to the Commission’s

Whistleblower Program Rules (June 28, 2018), bit.ly/3odvPoH. This would effectively empower the

Commission to “take into consideration the balance of the Fund,” which was “inconsistent with

[Congress’s] explicit instructions.” Id. Commissioner Stein also worried that “that this subjective

determination will be used as a means to weaken the Whistleblower Program.” Id.

        64.     The Commission received fierce criticism of the Proposed Rule. Commenters argued

that the proposed amendment to Rule 21F-6, among other things, conflicted with the plain language

of the Exchange Act and contradicted the Congressional goal to increase whistleblower awards and

incentivize cooperation with law-enforcement officials.

        65.     Commenters also argued that the proposed amendments to Rule 21F-3, among other

things, violated the Exchange Act’s command that the Commission “shall pay” all related action

awards and would disincentivize whistleblowers from coming forward to report securities violations.

V.      The Final Rule (2020)

        66.     On September 23, 2020, the Commission adopted amendments to its whistleblower

rules. See Whistleblower Program Rules, Rel. No. 34-89963, File No. S7-16-18, 2020 WL 5763381 (Sept.

23, 2020) (“Final Rule”).




                                                 - 16 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 17 of 48




       67.     In the Final Rule, the Commission abruptly changed course from its initial proposal

to amend Rule 21F-6. According to the Commission, an amendment to Rule 21F-6 was unnecessary

because, in fact, the Commission already had “discretion to consider the dollar amount of monetary

sanctions collected when considering the existing Award Factors and setting the Award Amount.”

Final Rule, 2020 WL 5763381, at *64. Thus, rather than creating the discretion to consider dollar

amount, the Proposed Rule would have simply “expressly stated” that the Commission always had

this discretion and “provided a specific mechanism to guide the Commission’s existing discretion to

determine awards, specifically in the context of large awards.” Id. at *27, *72. The Commission decided

that it was “not necessary to adopt the formalized mechanism for the Commission to exercise its

discretion to apply the Award Factors and set Award Amounts.” Id. at *29.

       68.     Under the Prior Rule, whistleblower awards were calculated as percentages:

       In exercising its discretion to determine the appropriate award percentage, the
       Commission may consider the following factors in relation to the unique facts and
       circumstances of each case, and may increase or decrease the award percentage based on
       its analysis of these factors.

Prior Rule, 76 Fed. Reg. at 34366 (emphasis added).

       69.     The Final Rule amended this language to “clarify” that the Commission already had

the authority to consider the potential dollar amount of the whistleblower award when calculating a

whistleblower award. See Final Rule, 2020 WL 5763381, at *22. This “clarification”—which was not

proposed in the Proposed Rule—amended the first sentence of Section 240.21F-6 to state:

       In exercising its discretion to determine the appropriate award, the Commission may
       consider the following factors (and only the following factors) in relation to the facts
       and circumstances of each case in setting the dollar or percentage amount of the award.

Id. at *84 (emphasis added).

       70.     Importantly, because the Commission claimed that it had always had this discretion,

the agency now claimed the authority to give lower whistleblower awards based on the size of the




                                                - 17 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 18 of 48




dollar amount for applications that had already been filed. Id. This change directly contradicted the

Proposed Rule’s statement that its actions would apply only to future applications.

        71.     Because the Commission believed that its amendments to Rule 21F-6 merely

“clarif[ied]” that the Commission “has the authority to consider the dollar amount when applying the

award criteria,” the Commission found that its rule would have no “significant benefits, costs, and

economic effects” or “significantly impact efficiency, competition, and capital formation.” Id. at *73.

        72.     The Final Rule also finalized its proposals to amend the definition of “related action”

in Rule 21F-3. The Final Rule states that “if a judicial or administrative action is subject to a separate

monetary award program established by the Federal Government, a state government, or a self-

regulatory organization, the Commission will deem the action a related action only if the Commission

finds (based on the facts and circumstances of the action) that its whistleblower program has the more

direct or relevant connection to the action.” Final Rule, 2020 WL 5763381, at *82.

        73.     In determining whether a potential related action has a “more direct or relevant

connection to the Commission’s whistleblower program than another award program,” the

Commission will consider “the nature, scope, and impact of the misconduct charged in the potential

related action, and its relationship to the Federal securities laws.” Id.

        74.     In addition, the Final Rule contains a number of provisions allowing the Commission

to avoid paying whistleblowers awards for related actions:

        If the Commission determines to deem the action a related action, the Commission
        will not make an award to you for the related action if you have already been granted
        an award by the governmental/SRO entity responsible for administering the other
        whistleblower award program. Further, if you were denied an award by the other award
        program, you will not be permitted to readjudicate any issues before the Commission
        that the governmental/SRO entity responsible for administering the other
        whistleblower award program resolved against you as part of the award denial.
        Additionally, if the Commission makes an award before an award determination is
        finalized by the governmental/SRO entity responsible for administering the other
        award program, the Commission shall condition its award on the meritorious
        whistleblower making a prompt, irrevocable waiver of any claim to an award from the
        other award program.

                                                   - 18 -
          Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 19 of 48




Final Rule, 2020 WL 5763381, at *83.

        75.      Two Commissioners, Allison Lee and Caroline Crenshaw, dissented from the Final

Rule. Commissioner Lee’s dissent recognized the multiple contradictions between the proposal to

amend Rule 21F-6 and the Final Rule. In the proposal to amend Rule 21F-6, the Commission claimed

that “we needed a rule that would allow us the discretion to consider dollar amounts, but that our

proposed rule would limit the use of that discretion to only cases in which the money collected totaled

at least $100 million.” Comm’r Allison Herren Lee, June Bug vs. Hurricane: Whistleblowers Fight Tremendous

Odds and Deserve Better (Sep. 23, 2020), bit.ly/2TNOWZe (“Lee Dissent”). But the Commission’s Final

Rule now “claim[s] that we do not need a new rule at all, that we’ve had this discretion all along.” Id.

And, at the same time, the Commission still amended its rules to “claim the authority to use that

discretion, labeling it a ‘clarification.’” Id. (citation omitted).

        76.      Commissioner Lee explained the effect of the Final Rule’s amendment of Rule 21F-6

through a hypothetical she had posed to her fellow Commissioners during their deliberations:

        Under the rule we adopt today, assume two cases: in both cases, we are presented with
        the exact same whistleblower and exactly the same facts in every way. The only
        difference is that in Case A, the monetary sanctions collected total $10 million, while
        in Case B, the monetary sanctions collected total $500 million. Under this new
        interpretation of our authority, I asked, can the Commission reach a different award
        percentage between these two cases? Again, not one single fact is different except the
        dollar size of the potential award. The answer I was given was an unequivocal “yes.”
        That tells me everything I need to know about what can or cannot be considered under
        this new rule. If we were going to be confined to the existing original factors under
        the new rule, there should be no difference in the outcome—in terms of the
        percentage of the award—between Case A and Case B.

Id.

        77.      As Commissioner Lee explained, the Commission now “claim[s] a new discretion to

consider dollar amount in the setting of award amounts that is broader than the discretion we

proposed . . . [and] applicable to all awards no matter their size.” Id. Moreover, “the rule will not



                                                     - 19 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 20 of 48




require the Commission to tell whistleblowers if or when we have exercised this discretion,” and it

“provides whistleblowers no way to contest its application.” Id. There is thus “no transparency[] and

no accountability” in the award process. Id.

        78.     At the public meeting, before the Commissioners voted on the new whistleblower

rules, Commissioner Lee asked the Commission’s General Counsel, Robert Stebbins, about her

hypothetical and whether she had accurately summarized the Commission’s asserted discretion to

make award determinations. On the record, he confirmed that she had accurately summarized the

Commission’s legal position. At no time did any other Commissioner challenge Commissioner Lee’s

description of their deliberations or legal position.

        79.     Commissioner Lee also objected to the Commission’s amendment to the definition of

“related action” in Rule 21F-3. She explained that, although “the statutory text dictating that we ‘shall

pay’ awards in related actions is unambiguous, we are today adopting a rule that decreases certainty by

introducing a new, subjective standard, which is whether another agency’s whistleblower program has

a ‘more direct or relevant connection to the action.’” Id. If the Commission “determine[s] that it does,

the whistleblower must recover separately from that agency’s program.” Id. This change would thus

undermine the ability of the Commission to “promote[] efficiency and certainty for whistleblowers by

ensuring that they will get an award when other parts of the government act on a whistleblower’s tip,”

and frustrate the Commission’s efforts to “encourage[] whistleblowers to choose to bring information

to us, knowing they will still receive an award if the information is directed to a different agency.” Id.

VI.     The Impact of the Final Rule on the Plaintiff

        80.     The Final Rule’s amendments to Rules 21F-6 and 21F-3 have harmed and will

continue to harm Plaintiff.

        A.      The Final Rule’s Amendment to Rule 21F-6

        81.     The Final Rule’s amendments to Rule 21F-6 harm Plaintiff in at least six ways.



                                                  - 20 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 21 of 48




        82.     First, the Final Rule will reduce the amount of the awards that Plaintiff’s current clients

will recover which will, in turn, lower his law firm’s contingency fee and his incentive compensation.

        83.     As of January 11, 2021, Plaintiff has nine clients whose applications for award are

pending with the SEC Whistleblower Office, 28 clients whose cases are being actively investigated by

the Commission Staff, and two clients whose whistleblower submissions he is currently preparing to

file with the Commission. When the Commission exercises its new discretion to reduce their awards,

Plaintiff’s law firm’s contingency fee and Plaintiff’s incentive compensation will be reduced as well.

        84.     Plaintiff knows of at least five of his cases, in particular, where the size of the monetary

sanctions are or will likely be so large that the Commission will exercise its new discretion to lower

the award his clients receive.

        85.     Many of these clients have put their careers and lives on the line to assist the

Commission. One client risked being imprisoned to smuggle key evidence of a large-scale securities

fraud out of China. Some have worn FBI wires and agreed to publicly testify against wrongdoers. And

a few have lost their jobs, been blacklisted, and endured substantial financial hardships that have

required them to take loans from family members and litigation funders. All of them relied on the

governing statute and the whistleblower program’s implementing rules when they decided to blow the

whistle. The Commission is breaking faith with these courageous whistleblowers.

        86.     Second, the Final Rule increases Plaintiff’s marketing costs and related expenses by

requiring him to change his business model for locating potential clients.

        87.     Since 2011, in reliance upon the Prior Rule, Plaintiff has led a low-volume, ultra-

selective whistleblower practice that has depended on a handful of large whistleblower awards to be

successful.




                                                  - 21 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 22 of 48




        88.     Historically, the vast majority of Plaintiff’s clients were referred to him by other

attorneys. Plaintiff consistently found that attorney referrals were much more likely to become actual

clients (and lead to high-dollar awards) than all other potential clients.

        89.     Because of the Final Rule, however, Plaintiff can no longer rely on referrals and large

whistleblower awards to sustain his whistleblower practice. That is because Plaintiff knows that the

Commission is likely to lower the awards that his clients recover on the basis that they are “too large.”

Plaintiff therefore must make costly changes to the business model and practices he developed in

reliance on the Prior Rule in order to expand his pool of potential clients.

        90.     Following the publication of the Final Rule, for the first time ever, Plaintiff retained

an advertising agency to directly market to potential SEC whistleblowers. In January 2021, the agency

launched an initial $150,000 marketing campaign for his practice. Plaintiff must pay for this campaign

out of the fixed operating budget for his whistleblower practice. As a consequence, Plaintiff now has

less money in his budget to pay the attorneys assigned to his practice and other expenses necessary to

build his practice. In addition, if Plaintiff exceeds his fixed operating budget before the end of the

year, then he must pay for any additional costs himself.

        91.     Plaintiff’s costs will not end with this advertising campaign. Unlike his traditional

attorney referrals, the individuals who come to him through this marketing campaign will be less likely

to have valid claims and become future clients. Plaintiff will need to spend numerous hours reviewing

and evaluating claims that are less likely to yield whistleblower awards.

        92.     Third, the Final Rule requires Plaintiff to spend numerous attorney hours doing

additional research and analysis before accepting a case.

        93.     As the Chair of the Whistleblower Representation Practice at Labaton, Plaintiff is

responsible for selecting the whistleblower clients he represents. Two important factors he considers




                                                  - 22 -
          Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 23 of 48




in deciding whether to represent a client are (1) the likely monetary sanctions the SEC will collect and

(2) the likely client award.

        94.      Plaintiff must be highly selective because representing a whistleblower is not easy or

cheap. Representing whistleblowers is an expensive and time-consuming process, especially because

Plaintiff is unique in offering high-touch round-the-clock services to his clients, many of whom are

enduring one of the most stressful situations of their lives.

        95.      Before the Final Rule, Plaintiff could assess the economic potential of a case fairly

predictably. Based on historical data, along with case-specific information provided by the client,

Plaintiff could estimate the likely monetary sanctions that the SEC will collect. Similarly, based on

historical data, coupled with his and his team’s experience representing other whistleblowers, Plaintiff

could review the positive and negative factors in Rule 21F-6 and estimate the likely award percentage

for each case.

        96.      Now, however, the Final Rule requires Plaintiff to speculate when and how the

Commission will exercise its discretion to lower the client award based on the size of the monetary

sanctions the Commission will collect.

        97.      The Commission has indicated that “[f]acts that would be relevant to determining

whether [a] large payout is necessary and appropriate” include, among others, “whether the

whistleblower made an extraordinary and highly unusual sacrifice by coming forward (such as placing

himself or herself in legal jeopardy to bring the Commission information that it would otherwise not

have been able to obtain or demonstrably suffering career-ending consequences commensurate with

the potential large award), . . . the industry in which knowledgeable whistleblowers might work, the

type of position held by that whistleblower, and the compensation levels within that industry, and the

compensation levels within that industry, and whether potential whistleblowers may be located




                                                  - 23 -
            Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 24 of 48




overseas and the likely compensation levels in those countries.” Proposed Rule, 2018 WL 3238771, at

*25 (footnotes omitted).

        98.     As a result, in larger cases, Plaintiff now must interview the potential clients to

determine whether any of these facts apply to them. Then, based upon the extended interview, Plaintiff

must evaluate whether the Commission is likely to lower the potential client’s award and, if so, by how

much. These are hours of Plaintiff’s time—time that most attorneys bill by the hour for—that Plaintiff

can no longer devote to other matters. This new work also increases Plaintiff’s operating expenses,

including attorney time, and thus depletes Plaintiff’s limited operating budget for his whistleblower

practice.

        99.     Fourth, the Final Rule will cause fewer of Plaintiff’s clients to ultimately report possible

securities violations to the Commission, thereby reducing Plaintiff’s practice’s revenue and his

incentive compensation.

        100.    Being a whistleblower is not always easy, glamourous, or even lucrative. Sophisticated

potential whistleblowers, like Plaintiff’s typical clients, know this. While a large percentage of

employees are aware of misconduct in the workplace, only a fraction of them ever report it. The

Commission’s whistleblower program is designed to combat this significant law enforcement problem.

        101.    When deciding whether to report possible violations, potential whistleblowers must

reconcile conflicting societal values and engage in a cost-benefit analysis. Like the analyses they

conduct in their jobs in corporate America or on Wall Street, these potential whistleblowers evaluate

the benefits associated with reporting possible securities violations to the Commission against the

costs of doing so.

        102.    In Plaintiff’s experience, the potential for large monetary awards is the primary

motivation for individuals to blow the whistle to law enforcement and regulatory authorities.




                                                  - 24 -
           Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 25 of 48




Sophisticated whistleblowers evaluate this benefit by closely assessing the probability of success, the

size of the potential award, and the time it will take to achieve it.

          103.   Plaintiff has consistently found that the more senior, salaried, and tenured the potential

whistleblower is, the less risk or uncertainty he or she is willing to accept.

          104.   The Final Rule adds extreme uncertainty into Plaintiff’s clients’ cost-benefit analysis.

Effectively, it turns the Commission into a kind of casino that aggressively courts high-rollers with the

promise of large jackpots but reserves the right to lower their winnings if those winnings get “too

large.”

          105.   In addition, when evaluating whether to report possible securities violations to the

Commission, potential SEC whistleblowers often do not trust the government. Plaintiff knows this

from personal experience, and this distrust is supported by academic research. This skepticism of the

government will be heightened when potential whistleblowers learn that the government has the

discretion to lower their awards based on the size of the monetary sanctions collected.

          106.   Under the Final Rule, Plaintiff now must advise clients of the risk that the Commission

may lower their whistleblower awards if it thinks that the award is “too large.” When informed of the

risk, some potential clients will weigh the costs and benefits and choose not to report possible

violations to the SEC.

          107.   Indeed, after the Final Rule was adopted, Plaintiff spoke with 12 of his current Wall

Street clients. All of them were concerned about whether and how the Commission would exercise

this discretion in their cases. All of them shared with him that the original decision to become a

whistleblower was a very difficult one and the new risk that the Commission could lower their

whistleblower award would have made them less likely to report. One executive, who annually earns

more than $10 million a year, stated unequivocally that he never would have reported if he knew the

Commission would adopt the Final Rule.



                                                   - 25 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 26 of 48




        108.    Based on Plaintiff’s work with SEC whistleblowers over the last decade, and his recent

interviews with current clients, Plaintiff has no doubt that the Final Rule will reduce the number of

individuals who will become SEC whistleblowers. This is particularly true for the most senior, salaried,

and tenured executives on Wall Street, who make up about two-thirds of Plaintiff’s clients.

        109.    Fifth, the Final Rule will increase Plaintiff’s costs and expenses associated with filing

applications for awards for his current and future clients.

        110.    Based on prior years and his current pipeline of cases, Plaintiff anticipates filing at least

3-5 applications for award in 2021.

        111.    For future applications for award, where the Commission may exercise discretion to

lower the whistleblower award, the Final Rule forces Plaintiff to explain to the Commission why it

should not apply its new discretion to lower his clients’ whistleblower awards. Plaintiff must now

address numerous factors to convince the Commission that the award is not “too large” and does not

need to be reduced based on its size.

        112.    Since the Commission lacks the necessary knowledge, experience, and data to

independently make such a determination, Plaintiff will have the burden of proof. To satisfy this

burden, Plaintiff will have to hire an industry expert to draft a report addressing, among other things,

the realities of being a known or suspected whistleblower in each client’s industry and geographic

region, including the likelihood of his client being blacklisted. To supplement this opinion, Plaintiff

will have to hire an economist to conduct a comprehensive study of each client’s work history,

industry, and geographic region, so that the economist can draft a report for the Commission regarding

the net present value of that client’s likely future earnings. Hiring qualified experts and working with

them will be complex, time consuming, and expensive—especially since his clients will have only

90 days from the Commission’s Notice of Eligibility to the deadline for filing their applications for




                                                   - 26 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 27 of 48




award. In cases like these, as a result of the Final Rule, Plaintiff anticipates spending $30,000 to $50,000

on expert consulting services.

        113.    These expenses will directly lower Plaintiff’s incentive compensation. Under Plaintiff’s

arrangement with his law firm, the firm calculates his incentive compensation by (1) deducting case-

related expenses from the contingency fee paid by his clients and then (2) paying him a fixed

percentage of this new amount.

        114.    In addition, when the Commission issues its preliminary award determinations for

Plaintiff’s clients that are less than 30% and may have been the result of the Commission exercising

its new discretion, Plaintiff will now need to (1) “request that the Office of the Whistleblower make

available for [his] review the materials . . . that formed the basis of the Claims Review Staff’s

Preliminary Determination”; (2) “request a meeting with the Office of the Whistleblower,” to

determine whether and by how much the Commission reduced by clients’ awards because of their

size; and (3) “contest the Preliminary Determination made by the Claims Review Staff by submitting

a written response to the Office of the Whistleblower setting forth the grounds for [his] objection to

. . . the proposed amount of an award,” arguing that the Commission should not have reduced the

award amount because of its size. 17 C.F.R. §§240.21F-10(e)(1), 240.21F-11(e)(1).

        115.    Prior to the Final Rule, since 2011, Plaintiff had only requested the record that formed

the basis of the Staff’s Preliminary Determination four times. Plaintiff had never requested a meeting

with the Office of the Whistleblower. And Plaintiff has requested that the Commission reconsider a

client’s Preliminary Determination on only one occasion. When Plaintiff did seek reconsideration, he

hired an appellate firm to assist his client and paid the firm more than $50,000. The Final Rule will

now require Plaintiff to review the record, meet with the Office of Whistleblower staff, and challenge

the Staff’s Preliminary Determinations more frequently, which will further increase his practice’s costs

and expenses.



                                                   - 27 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 28 of 48




        116.   Finally, for future potential clients who are still willing to be SEC whistleblowers after

being properly advised, the Final Rule will reduce the size of their eventual award which will, in turn,

lower Plaintiff’s firm’s contingency fee and his incentive compensation.

        B.     The Final Rule’s Amendment to Rule 21F-3(b)

        117.   The Final Rule’s amendment to Rule 21F-3 harms Plaintiff’s practice in at least nine

ways.

        118.   First, the Final Rule requires Plaintiff to file additional applications for award for

clients, which has increased his operating expenses and costs.

        119.   Under the prior rules, Plaintiff needed to file his client’s whistleblower tip only with

the Commission. If the Commission shared his client’s tip with another agency or SRO, his client

would still be eligible to receive a “related action” award from the Commission, even if the agency or

SRO that received his client’s tip had its own whistleblower program.

        120.   The Final Rule eliminates this certainty. In cases where the Commission and other law

enforcement or regulatory authorities bring related enforcement actions, the new rule empowers the

Commission to decline to pay a whistleblower award for the monetary sanctions associated with the

related action if it concludes that another agency’s whistleblower program has a “more direct or

relevant connection to the action.” As a result, Plaintiff now must file applications for award with

these other programs to ensure that his clients receive an award from at least one of the programs.

        121.   Drafting and filing applications for awards is time consuming and expensive. To

illustrate, on September 23, 2020, the Commission adopted the Final Rule. Six days later, the agency

announced a $35 million settled enforcement action against JPMorgan Securities LLC. Simultaneously,

in parallel related actions, the CFTC and DOJ announced joint settled enforcement actions against

JPMorgan Chase & Co., JPMorgan Chase Bank N.A., and JPMorgan Securities. Collectively,

JPMorgan was required to pay $920.2 million.



                                                 - 28 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 29 of 48




        122.    Plaintiff currently represents an individual who is seeking to recover an award based

on the whistleblower tips he provided. Under the prior rules, Plaintiff could have filed just one

application for award that covered both the sanctions collected by the Commission and those

associated with the related DOJ settlement. Now, however, Plaintiff was required to file separate

applications with the Commission and the CFTC, each seeking an award for the monetary sanctions

associated with DOJ’s settlement. Plaintiff was forced to spend approximately 40 hours researching,

drafting, and filing this additional CFTC application. Overall, the additional (unnecessary) CFTC

application required more than 175 attorney hours and had a total lodestar in excess of $150,000.

        123.    Second, the Final Rule introduces timing issues that will reduce the amount of award

Plaintiff’s clients will recover, which will, in turn, lower his law firm’s contingency fee and his incentive

compensation.

        124.    The Commission and other potential whistleblower programs have different

whistleblower-award procedures and processing times. For instance, the SEC typically takes two to

three years to process applications for award, while the CFTC takes one to two years to process

applications.

        125.    Under the Final Rule, these timing differences between the Commission and other

whistleblower programs pose significant issues for Plaintiff’s clients. If the Commission determines

that an award for a “related action” is appropriate, his client is now required to make “a prompt,

irrevocable waiver of any claim to an award from the other award program,” even if the other program

has not made a determination regarding the client’s eligibility and award amount.

        126.    Similarly, if another whistleblower program determines that an award is appropriate,

Plaintiff’s client may not receive a related action award from the Commission if he had “already been

granted an award by the other governmental [or SRO] entity.”




                                                   - 29 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 30 of 48




        127.    In practice, these timing differences mean that Plaintiff’s clients will be forced to

blindly accept the first award offered to them, regardless of its size, rather than risk getting nothing.

Since the Final Rule prevents them from selecting the largest award to which they were (formerly)

eligible, his clients will receive smaller whistleblower awards. These lower awards will, in turn, lower

Plaintiff’s incentive compensation.

        128.    Third, the Final Rule will increase the possibility that Plaintiff’s client will be denied a

whistleblower award by the Commission on the basis that another agency or SRO already denied his

client an award.

        129.    Under the Final Rule, Plaintiff’s clients have been placed between a rock and a hard

place. On the one hand, if the Commission determines that another whistleblower program “has the

more direct or relevant connection to the action,” Plaintiff’s clients will be denied an award for a

related action, so they are strongly incentivized to apply to any and all programs that they may be

eligible for. On the other hand, if any of these other whistleblower programs deny their award

applications, for any reason, Plaintiff’s clients will be barred from receiving an award from the

Commission. This prohibition is mandated by the Final Rule, even though award proceedings are not

litigation, the proceedings are not governed by the same rules, and the proceedings don’t involve the

same parties.

        130.    Notwithstanding these material facts, Plaintiff’s clients will be forced to choose, and

some will lose. In fact, award programs regularly deny whistleblowers’ applications for awards. For

example, from 2011 through 2020, more than 66% of all Commission whistleblower program orders

have been denials.

        131.    When the Commission denies “related action” awards based on these grounds,

Plaintiff’s clients will receive smaller whistleblower awards. This, in turn, will lower Plaintiff’s incentive

compensation.



                                                    - 30 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 31 of 48




        132.    Fourth, the Final Rule requires Plaintiff to do additional research and analysis about his

clients’ eligibility for other potential whistleblower programs before accepting a case, which has

increased his operating expenses.

        133.    As explained, under the Final Rule, if the Commission determines that another

whistleblower program “has the more direct or relevant connection to the action” Plaintiff’s clients

will be denied an award for a “related action,” so they are strongly incentivized to apply to other

whistleblower programs. Accordingly, before accepting a new case, Plaintiff now must identify other

potential whistleblower programs, evaluate the probability of a related action, and estimate the size of

any related action and whistleblower award.

        134.    Depending upon the case, and the relevant programs, this review process can be time

consuming. Plaintiff first must learn the various programs’ fundamentals: procedures for submitting

a tip, eligibility requirements, opportunity to report anonymously, available employment protections,

award criteria, minimum and maximum awards, extent of discretion, source of award payment,

procedures for applying for an award, process for appealing award determinations, and how awards

are taxed. Next, Plaintiff must research the relevant agency’s enforcement history, including current

leadership priorities, past enforcement actions, and whether whistleblowers have been outed during

the agency’s cases. Finally, Plaintiff must investigate the awards the programs have granted. Under the

prior rules, this type of inquiry was not required. These new inquiries cost Plaintiff time and money

to conduct.

        135.    Fifth, the Final Rule will reduce the number of future cases Plaintiff accepts if the

clients’ information could result in a “related action,” which will, in turn, reduce client recoveries and

Plaintiff’s incentive compensation.

        136.    As the Chair of the Whistleblower Representation Practice at Labaton, Plaintiff is

required to select the clients he represents. The stakes are high because Plaintiff works on a



                                                  - 31 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 32 of 48




contingency basis and his cases demand a substantial investment of time and resources, often between

five and seven years. Accordingly, Plaintiff’s success in selecting cases depends upon conducting a

detailed qualitative and quantitative analysis of potential cases using proprietary SEC enforcement and

award databases.

       137.    Unfortunately, for many of the other whistleblower programs that the Commission

may deem to have “the more direct or relevant connection to the action,” there is limited available

information about the organization’s enforcement history and track record of paying whistleblower

awards. And what is known about these programs’ fundamentals is discouraging because virtually all

of their award determinations are discretionary, the awards are paid for out of the agency’s annual

operating budget (which biases the organization to making smaller awards), and the maximum

potential awards are much smaller than the SEC Whistleblower Program.

       138.    For example, the award provision of the Major Frauds Act, which is administered by

the Attorney General, authorizes payment of an award to a person who has furnished information

relating to a possible fraud against the United States. But payment is within the sole discretion of the

Attorney General, the amount of the award is limited to $250,000, a decision by the Attorney General

not to pay an award is nonreviewable, and there are no mechanisms for anonymous reporting. See

18 U.S.C. §1031.

       139.    Accordingly, under the Final Rule, the greater the probability of a related action, the

lower the probability that Plaintiff will accept the case. This reduced likelihood ultimately decreases

his incentive compensation.

       140.    Sixth, the Final Rule will require Plaintiff to do greater engagement with other law

enforcement and regulatory organizations, which will increase his operating expenses.

       141.    Before the Final Rule, Plaintiff assisted his whistleblower clients in reporting their tips

to the Commission and supported the Commission Staff in their investigations and related



                                                 - 32 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 33 of 48




prosecutions. If it was appropriate to refer certain matters or coordinate certain activities with other

law enforcement and regulatory organizations, the Commission would be responsible for doing so.

        142.    Under the Final Rule, however, the burden for engaging with other potential law

enforcement and regulatory organizations has shifted to Plaintiff’s clients. That is because if the

Commission determines that another whistleblower program “has the more direct or relevant

connection to the action,” Plaintiff’s clients will be denied an award for a related action. They therefore

are strongly incentivized to apply to all programs that they may be eligible for. Furthermore, denials

or prior awards from these other programs can prohibit them from receiving an award from the

Commission. Accordingly, to ensure that they are deemed eligible and receive the maximum possible

award from these programs, Plaintiff and his clients are now required to engage early and often with

these other law enforcement and regulatory organizations. This is time consuming.

        143.    Seventh, the Final Rule requires Plaintiff to do new monitoring while representing

clients, which increases Plaintiff’s operating expenses.

        144.    Historically, Plaintiff’s clients directly reported and assisted the Commission, and his

clients didn’t need to worry about related actions that may have resulted from or benefited from such

engagement. Now, under the new rules, Plaintiff’s clients are strongly incentivized to apply to other

award programs and are penalized if they are denied an award or receive a small award from these

other programs.

        145.    Because the Final Rule doesn’t limit its application to other award programs in

existence at the time his clients file their tips, Plaintiff now has to continually monitor the award

program landscape for new programs that his clients may be eligible for. Plaintiff also has to attempt

to monitor the Commission’s investigation to learn if the scope of wrongdoing has grown into another

program’s jurisdiction and/or the agency is now coordinating its efforts with other law enforcement

and regulatory organizations. The monitoring required by the new rule will be time consuming.



                                                  - 33 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 34 of 48




        146.    Eighth, the Final Rule will result in fewer potential clients choosing to report possible

securities violations to the Commission because of the new risks the Final Rule introduces, thereby

reducing Plaintiff’s practice’s revenue and his incentive compensation.

        147.    Over the years, in virtually every consultation, potential whistleblowers have expressed

concern to Plaintiff about retaliation and blacklisting within their industry. The more senior, salaried,

and tenured the individuals have been, the greater this fear seems to be. Not surprisingly, the ability

to report anonymously with employment protections has proven to be a critical factor in his clients’

decision to participate in the SEC Whistleblower Program. In fact, approximately half of Plaintiff’s

current clients have elected to report anonymously. Unfortunately, most of the other whistleblower

programs do not offer anonymous reporting and many of the programs don’t offer employment

protections. Accordingly, fewer of Plaintiff’s potential clients will ultimately choose to blow the

whistle. This, in turn, will lower Plaintiff’s incentive compensation.

        148.    Finally, the Final Rule will result in fewer potential clients choosing to report possible

securities violations to the Commission because of the greater uncertainty it introduces, thereby

reducing Plaintiff’s practice’s revenue and personal incentive compensation.

        149.    As Commissioner Lee explained, the Final Rule “decreases certainty” for

whistleblowers “by introducing a new, subjective standard, which is whether another agency’s

whistleblower program has a ‘more direct or relevant connection to the action.’” Comm’r Allison

Herren Lee, June Bug vs. Hurricane: Whistleblowers Fight Tremendous Odds and Deserve Better (Sep. 23, 2020),

bit.ly/2TNOWZe. Compounding this problem, even if Plaintiff’s clients are willing to assume the

additional risk of participating in other award programs, these programs offer extraordinarily small

whistleblower awards compared to the SEC Whistleblower Program.




                                                   - 34 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 35 of 48




        150.    Accordingly, since the potential for large monetary awards is the primary motivator

for external reporting, fewer of Plaintiff’s potential clients will ultimately choose to report possible

securities violations to the Commission. This, in turn, will decrease Plaintiff’s incentive compensation.

                                        CLAIMS FOR RELIEF

                                            COUNT I
                            Administrative Procedure Act, 5 U.S.C. §706
                                   Amendments to Rule 21F-6
                                     (Notice and Comment)

        151.    Plaintiff incorporates all of its prior allegations.

        152.    The APA requires this Court to hold unlawful and set aside any agency action taken

“without observance of procedure required by law.” 5 U.S.C. §706(2)(D).

        153.    The APA requires agencies to publish in a notice of proposed rulemaking “‘either the

terms or substance of the proposed rule or a description of the subjects and issues involved.’” Long

Island Care at Home, Ltd. v. Coke, 551 U.S. 158, 174 (2007) (quoting 5 U.S.C. §553(b)(3)). This means

that the final rule must be “a logical outgrowth of the rule proposed.” Id. (citation omitted).

        154.    The purpose of this “logical outgrowth” rule “is one of fair notice.” Id. It exists to

prohibit agencies from “us[ing] the rulemaking process to pull a surprise switcheroo on regulated

entities.” Envtl. Integrity Project v. EPA, 425 F.3d 992, 996 (D.C. Cir. 2005).

        155.    “Notice of agency action is crucial to ensure that agency regulations are tested via

exposure to diverse public comment, to ensure fairness to affected parties, and to give affected parties

an opportunity to develop evidence in the record to support their objections to the rule and thereby

enhance the quality of judicial review.” Daimler Trucks N.A. LLC v. EPA, 737 F.3d 95, 100 (D.C. Cir.

2013) (cleaned up).

        156.    “A final rule is a logical outgrowth of the proposed rule ‘only if interested parties

should have anticipated that the change was possible, and thus reasonably should have filed their




                                                   - 35 -
          Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 36 of 48




comments on the subject during the notice-and-comment period.’” Int’l Union, United Mine Workers of

Am. v. Mine Safety & Health Admin., 626 F.3d 84, 94-95 (D.C. Cir. 2010).

        157.     The Final Rule violates the APA because it was not a “logical outgrowth” of the

Commission’s proposed rule. Long Island Care at Home, 551 U.S. at 174.

        158.     Interested parties could not have anticipated that the Commission would claim that it

already had the authority to base awards based on the dollar amount of monetary sanctions collected.

        159.     Under its prior rules, the Commission had no authority to consider the amount of the

monetary sanctions collected or the potential dollar amount of the award when calculating the

whistleblower award.

        160.     In the Proposed Rule, moreover, the Commission repeatedly and expressly

acknowledged that it lacked this authority and therefore needed a new rule to grant the Commission

this authority. In the Final Rule, however, the Commission flipped its position, concluding that it

already had this authority. See, e.g., Ctr. for Biological Diversity v. Everson, 435 F. Supp. 3d 69, 97 (D.D.C.

2020) (finding that a final rule that is a “180 degree course change” from the proposal is not a logical

outgrowth of the proposal).

        161.     In addition, interested parties should not have anticipated that the Commission would

draft a rule giving it total discretion to give lower awards based on the dollar amount. The Proposed

Rule would have considered whether an award is too large only when the monetary sanctions collected

exceeded $100 million, and it never would have applied a downward adjustment to provide an award

less than $30 million. In the Final Rule, however, the Commission claimed the authority to base awards

on dollar amounts collected with no limits whatsoever. This is far worse than the Proposed Rule.

        162.     Finally, in the Proposed Rule, the Commission stated that its changes would apply only

to future whistleblower applications. See Proposed Rule, 2018 WL 3238771, at *18 n.96 (“The

Commission anticipates this proposed rule change, if adopted, would apply only to covered-action



                                                    - 36 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 37 of 48




and related-action award applications that are connected to a Notice of Covered Action . . . posted on

or after [the] effective date of the final rules.”). In the Final Rule, however, the Commission claimed

that it had always had the authority to consider the size of the monetary sanctions collected and thus

that it could give lower awards on this basis for whistleblower applications that were filed before the

Final Rule was adopted.

        163.    The Commission therefore “use[d] the rulemaking process to pull a surprise

switcheroo,” depriving commenters of notice and the opportunity to comment on this significant

change to the formula for calculating whistleblower awards. Envtl. Integrity Project, 425 F.3d at 996.

        164.    Because the Final Rule is a legislative rule that was promulgated without observance

of the required notice-and-comment rulemaking procedures under the APA, it must be held unlawful

and set aside. See 5 U.S.C. §706(2)(D).

                                           COUNT II
                           Administrative Procedure Act, 5 U.S.C. §706
                                  Amendments to Rule 21F-6
                  (Arbitrary and Capricious – Failure to Acknowledge Change)

        165.    Plaintiff incorporates all of its prior allegations.

        166.    The APA requires a reviewing court to hold unlawful and set aside any agency action

that is “arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C. §706(2)(A).

        167.    “One of the basic procedural requirements of administrative rulemaking is that an

agency must give adequate reasons for its decisions.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117,

2125 (2016). “Agencies are free to change their existing policies as long as they provide a reasoned

explanation for the change.” Id. An agency “need not demonstrate . . . that the reasons for the new

policy are better than the reasons for the old one.” FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515

(2009) (emphasis omitted). But “the agency must at least ‘display awareness that it is changing

position.’” Encino, 136 S. Ct. at 2126 (quoting Fox, 556 U.S. at 515).




                                                   - 37 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 38 of 48




        168.    In explaining its changed position, an agency must also be cognizant that longstanding

policies may have “engendered serious reliance interests that must be taken into account.” Encino, 136

S. Ct. at 2126. “[A]n ‘unexplained inconsistency’ in agency policy is ‘a reason for holding an

interpretation to be an arbitrary and capricious change from agency practice.’” Id. (cleaned up) (quoting

Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 981 (2005)); see also Dep’t of

Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1913-15 (2020).

        169.    The Final Rule is arbitrary and capricious because it never acknowledges that it is

reversing the Commission’s previous rule and interpretations holding that the Commission could not,

and thus would not, give a lower whistleblower award based on the size of the award’s dollar amount.

        170.    Under its prior rules, the Commission had no authority to consider the amount of the

monetary sanctions collected (or the potential dollar amount of the whistleblower award) when

calculating a whistleblower award.

        171.    In the Proposed Rule, moreover, the Commission acknowledged that it lacked this

authority. See, e.g., Proposed Rule, 2018 WL 3238771, at *21 (“[U]nder the existing framework of Rule

21F-6 . . . the Commission in setting the appropriate amount of an award [is] unable to consider [any]

extraordinarily large dollar amounts that [is] associated with any assessments and adjustments made

when applying the existing award factors of Rule 21F-6; the Commission . . . also lack[s] the authority

to adjust the award amount downward if it [finds] that amount unnecessarily large for purposes of

achieving the whistleblower program’s goals.”).

        172.    The Final Rule, however, asserted—for the first time—that the Commission always

had the authority to consider the amount of the monetary sanctions collected (or the potential dollar

amount of the whistleblower award) when calculating a whistleblower award. See Final Rule, 2020 WL

5763381, at *21-22, *72. The Final Rule purported to simply “clarify” the Commission’s “existing




                                                   - 38 -
           Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 39 of 48




discretion” with an amendment to Rule 21F-6. Id. This change was transparently designed to reverse

the Commission’s old position and create new discretion. See id.

          173.   In addition, by failing to acknowledge its change in policy, the Commission also

ignored how whistleblowers have relied on the promise of the Dodd-Frank Act, and the Commission’s

prior rules, that an award would not be arbitrarily reduced simply because the Commission deemed

its dollar amount to be “too large.”

          174.   Indeed, the Commission in the Final Rule claimed the discretion to lower

whistleblower awards based on the size of the monetary sanctions for whistleblower applications that

were filed before the Final Rule was adopted. Those individuals who blew the whistle and applied for

an award under the old regime are now being deprived of their rights retroactively and without prior

notice.

          175.   Because the Commission did not “provide a reasoned explanation for the change” it

made to Rule 21F-6, Encino Motorcars, 136 S. Ct. at 2125, the Final Rule’s amendment to Rule 21F-6

must be held unlawful and set aside. See 5 U.S.C. §706(2)(A).

                                           COUNT III
                            Administrative Procedure Act, 5 U.S.C. §706
                                 Exchange Act, 15 U.S.C. §78c(f)
                                   Amendments to Rule 21F-6
                 (Arbitrary and Capricious – Failure to Weigh Costs and Benefits)

          176.   Plaintiff incorporates all of its prior allegations.

          177.   The APA requires a reviewing court to hold unlawful and set aside any agency action

that is “arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C. §706(2)(A).

          178.   The Exchange Act provides that when the SEC is “engaged in rulemaking” the SEC

“shall also consider, in addition to the protection of investors, whether the action will promote

efficiency, competition, and capital formation.” 15 U.S.C. §78c(f).




                                                    - 39 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 40 of 48




        179.    The APA has a similar requirement. Under the APA, “[f]ederal administrative agencies

are required to engage in ‘reasoned decisionmaking.’” Michigan v. EPA, 576 U.S. 743, 750 (2015)

(quoting Allentown Mack Sales & Serv., Inc. v. NLRB, 522 U.S. 359, 374 (1998)).

        180.    In light of these requirements, the Commission acts “arbitrarily and capriciously . . .

[when] it neglect[s] its statutory responsibility to determine the likely economic consequences of [a

rule] and to connect those consequences to efficiency, competition, and capital formation.” Bus.

Roundtable v. SEC, 647 F.3d 1144, 1148 (D.C. Cir. 2011); see also Chamber of Com. of U.S. v. SEC, 412

F.3d 133, 144 (D.C. Cir. 2005) (the SEC must “apprise itself—and hence the public and the

Congress—of the economic consequences of a proposed regulation”). Moreover, the Commission

may not substitute for cost benefit analysis mere “ipse dixit, without any evidentiary support and

unresponsive to [] contrary claim[s].” Bus. Roundtable, 647 F.3d at 1155. And the Commission must

“provide[] substantial detail on the benefits of the rule” or “the reasons why quantification was not

possible.” Cigar Ass’n of Am. v. U.S. Food & Drug Admin., No. 1:16-CV-01460 (APM), 2020 WL

4816459, at *13 (D.D.C. Aug. 19, 2020) (citation omitted).

        181.    The Final Rule’s amendment to Rule 21F-6 is arbitrary and capricious because it does

not “apprise itself—and hence the public and the Congress—of the economic consequences of [its]

proposed regulation.” Chamber of Com., 412 F.3d at 144.

        182.    The Final Rule does not engage in any cost-benefit analysis of its amendment to Rule

21F-6. According to the Commission, “[b]ecause these amendments only clarify the Commission’s

existing authority, . . . they will [not] have significant benefits, costs, and economic effects, . . . [and]

will [not] significantly impact efficiency, competition, and capital formation.” Final Rule, 2020 WL

5763381, at *72.

        183.    That is wrong. The Final Rule reversed the Commission’s previous rule and

interpretations holding that the Commission could not, and thus would not, consider the amount of



                                                   - 40 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 41 of 48




the monetary sanctions collected when calculating a whistleblower award or provide a lower award

based on the size of the potential dollar amount.

        184.    Because the Final Rule failed to perform the required cost-benefit analysis, its

amendment to Rule 21F-6 must be held unlawful and set aside. See 5 U.S.C. §706(2)(A).

                                         COUNT IV
                        Administrative Procedure Act, 5 U.S.C. §706
                                Amendments to Rule 21F-6
        (Arbitrary and Capricious – Failure to Engage in Reasoned Decisionmaking)

        185.    Plaintiff incorporates all of its prior allegations.

        186.    The APA requires a reviewing court to hold unlawful and set aside any agency action

that is “arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C. §706(2)(A).

        187.    Under the APA, the agency must engage in “reasoned decisionmaking.” Michigan, 576

U.S. at 750 (citation omitted). The agency “must examine the relevant data and articulate a satisfactory

explanation for its action including a rational connection between the facts found and the choice

made.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)

(citation omitted). An agency rule is arbitrary and capricious if the agency “entirely failed to consider

an important aspect of the problem, offered an explanation for its decision that runs counter to the

evidence before the agency, or is so implausible that it could not be ascribed to a difference in view

or the product of agency expertise.” Id.

        188.    The Final Rule fails this test for multiple reasons.

        189.    The Commission asserted that it was simply “clarifying” that it always had the

discretion to consider the potential size of the whistleblower award when calculating the award. Final

Rule, 2020 WL 5763381, at *21-22. But this rationale contradicts a plain reading of the Commission’s

prior rules and the Commission’s prior statements.

        190.    In addition, the Final Rule gave the Commission discretion to reduce awards based on

dollar amounts, creating a nebulous and arbitrary standard without any accountability. The Final Rule

                                                   - 41 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 42 of 48




empowers the Commission to effectively ignore the statutory award factors and reduce awards without

telling whistleblowers or giving them an opportunity to challenge the reduction.

        191.    Because the Final Rule is arbitrary and capricious, its amendments to Rule 21F-6 must

be held unlawful and set aside. See 5 U.S.C. §706(2)(A).

                                           COUNT V
                           Administrative Procedure Act, 5 U.S.C. §706
                                  Amendments to Rule 21F-6
                                       (Contrary to Law)

        192.    Plaintiff incorporates all of its prior allegations.

        193.    Under the APA, a reviewing court must hold unlawful and set aside agency action that

is “not in accordance with law” or is “in excess of statutory jurisdiction, authority, or limitations, or

short of statutory right.” 5 U.S.C. §706(2)(A), (C).

        194.    “It is axiomatic that administrative agencies may act only pursuant to authority

delegated to them by Congress.” Air All. Houston v. EPA, 906 F.3d 1049, 1060 (D.C. Cir. 2018)

(cleaned up). Therefore, if a provision of the Exchange Act is “clear,” the Commission’s regulations

interpreting or implementing that provision “must give effect to the unambiguously expressed intent

of Congress.” Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842-43 (1984). Moreover,

if a provision of the Exchange Act is either silent or ambiguous, the Commission’s interpretation or

implementation of it must be “based on a permissible construction of the statute.” Id. at 843.

        195.    Through the Final Rule, the Commission gave itself the discretion to reduce the “dollar

amount” of a whistleblower award if it deems the award to be too large. Final Rule, 2020 WL 5763381,

at *21-22, *72. This contradicts the plain language of the Exchange Act’s whistleblower provisions

and is an otherwise unreasonable construction of the statute.

        196.    In Section 78u-6(c)(1)(B), Congress made clear that the Commission “shall not take

into consideration the balance of the Fund” when “determining the amount of an award.” 15 U.S.C.

§ 78u-6(c)(1)(B).

                                                   - 42 -
          Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 43 of 48




        197.    Congress imposed this requirement because it wanted the whistleblower program “to

be used actively with ample rewards to promote the integrity of the financial markets.” S. Rep. No. 111–

176 (2010) at 112 (emphasis added); see also Digital Realty Tr., 138 S. Ct. at 777 (“The ‘core objective’

of Dodd-Frank’s robust whistleblower program . . . is ‘to motivate people who know of securities law

violations to tell the SEC.’” (quoting S. Rep. No. 111–176, at 38) (citation omitted) (emphasis in

original)).

        198.    The Final Rule violates this text and statutory purpose. The Final Rule is designed to

give the Commission power to give lower awards in order to preserve the balance of the Fund. Indeed,

the Commission admitted in the Final Rule that it wanted to consider the dollar amount of the award

in order to “foster more efficient use of the [Fund].” Final Rule, 2020 WL 5763381, at *72.

        199.    Because the Final Rule’s amendment to Rule 21F-6 contradicts the plain text of the

Exchange Act and is otherwise an unreasonable construction of the statute, it must be held unlawful

and set aside. See 5 U.S.C. §706(2)(A), (C).

                                          COUNT VI
                           Administrative Procedure Act, 5 U.S.C. §706
                                  Amendments to Rule 21F-3
                                       (Contrary to Law)

        200.    Plaintiff incorporates all of its prior allegations.

        201.    Under the APA, a reviewing court must hold unlawful and set aside agency action that

is “not in accordance with law” or is “in excess of statutory jurisdiction, authority, or limitations, or

short of statutory right.” 5 U.S.C. §706(2)(A), (C).

        202.    “It is axiomatic that administrative agencies may act only pursuant to authority

delegated to them by Congress.” Air All. Houston, 906 F.3d at 1060 (cleaned up). Therefore, if a

provision of the Exchange Act is “clear,” the Commission’s regulations interpreting or implementing

that provision “must give effect to the unambiguously expressed intent of Congress.” Chevron, 467

U.S. at 842-43. Moreover, if a provision of the Exchange Act is either silent or ambiguous, the

                                                   - 43 -
          Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 44 of 48




Commission’s interpretation or implementation of it must be “based on a permissible construction of

the statute.” Id. at 843.

        203.     The Exchange Act defines “related action” as “any judicial or administrative action

brought by [specified entities] . . . that is based upon the original information provided by a

whistleblower pursuant to subsection (a) that led to the successful enforcement of the Commission

action.” 15 U.S.C. §78u-6(a)(5) (emphasis added). The word “any” is all inclusive and not amenable to

any limiting construction.

        204.     The Exchange Act, in turn, requires that the Commission “shall pay an award . . . [in]

the successful enforcement of . . . [the] related action, in an aggregate amount [of 10% to 30%].”

15 U.S.C. §78u-6(b)(1) (emphasis added).

        205.     The Final Rule, however, amends Rule 21F-3 to give the Commission the discretion

to deny a whistleblower award for “related actions” under certain circumstances, including if the

Commission finds that another whistleblower program has “the more direct or relevant connection

to the action.” Final Rule, 2020 WL 5763381, at *82. The Commission has no statutory authority to

impose this requirement.

        206.     Rule 21F-3 is also an unreasonable interpretation of the statute. Rule 21F-3

disincentivizes individuals from becoming whistleblowers by, among other things, imposing

numerous roadblocks on whistleblowers’ eligibility to recover awards for “related actions.”

        207.     For example, if the Commission determines that an award for a “related action” is

appropriate, the whistleblower now must make “a prompt, irrevocable waiver of any claim to an award

from the other award program,” even if the other program has not made a determination regarding

the client’s eligibility and award amount. This forces whistleblowers to blindly accept the first award

offered to them, regardless of its size, rather than risk getting nothing.




                                                  - 44 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 45 of 48




        208.    Similarly, the Final Rule places whistleblowers in a lose-lose situation. The Final Rule

forces individuals to apply for as many whistleblower programs as possible to avoid the Commission

determining that another whistleblower program “has the more direct or relevant connection to the

action.” At the same time, however, if another whistleblower program denies the individual’s

whistleblower application, for any reason, the Final Rule bars that individual from receiving an award

from the Commission. This prohibition is mandated even though proceedings are not litigation, the

proceedings are not governed by the same rules, and the proceedings don’t involve the same parties.

This punishment of whistleblowers is irrational.

        209.    The Commission’s rule contradicts the purpose of the statute, which is to create a

whistleblower program that will “be used actively with ample rewards to promote the integrity of the

financial markets.” S. Rep. No. 111–176 (2010) at 112; see also Digital Realty Tr., 138 S. Ct. at 777 (“The

‘core objective’ of Dodd-Frank’s robust whistleblower program . . . is ‘to motivate people who know

of securities law violations to tell the SEC.’” (quoting S. Rep. No. 111–176, at 38) (citation omitted)

(emphasis in original)).

        210.    Because the Final Rule’s amendment to Rule 21F-3 contradicts the plain text of the

Exchange Act and is otherwise an unreasonable construction of the statute, it must be held unlawful

and set aside. See 5 U.S.C. §706(2)(A), (C).

                                          COUNT VII
                           Administrative Procedure Act, 5 U.S.C. §706
                                  Amendments to Rule 21F-3
                                  (Arbitrary and Capricious)

        211.    Plaintiff incorporates all of its prior allegations.

        212.    The APA requires a reviewing court to hold unlawful and set aside any agency action

that is “arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C. §706(2)(A).

        213.    Under the APA, the agency must engage in “reasoned decisionmaking.” Michigan, 576

U.S. at 750 (citation omitted). The agency “must examine the relevant data and articulate a satisfactory

                                                   - 45 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 46 of 48




explanation for its action including a rational connection between the facts found and the choice

made.” Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43 (citation omitted). An agency rule is arbitrary and

capricious if the agency “entirely failed to consider an important aspect of the problem, offered an

explanation for its decision that runs counter to the evidence before the agency, or is so implausible

that it could not be ascribed to a difference in view or the product of agency expertise.” Id.

        214.    The Final Rule fails this test. Rule 21F-3 disincentivizes individuals from becoming

whistleblowers by imposing numerous roadblocks on whistleblowers’ eligibility to recover awards for

“related actions.”

        215.    For example, if the Commission determines that an award for a “related action” is

appropriate, the whistleblower now must make “a prompt, irrevocable waiver of any claim to an award

from the other award program,” even if the other program has not made a determination regarding

the client’s eligibility and award amount. This forces whistleblowers to blindly accept the first award

offered to them, regardless of its size, rather than risk getting nothing.

        216.    Similarly, the Final Rule places whistleblowers in a lose-lose situation. The Final Rule

forces individuals to apply for as many whistleblower programs as possible to avoid the Commission

determining that another whistleblower program “has the more direct or relevant connection to the

action.” At the same time, however, if another whistleblower program denies the individual’s

whistleblower application, for any reason, the Final Rule bars that individual from receiving an award

from the Commission. This prohibition is mandated even though proceedings are not litigation, the

proceedings are not governed by the same rules, and the proceedings don’t involve the same parties.

This punishment of whistleblowers is irrational.

        217.    These prohibitions are arbitrary and capricious because they harm potential

whistleblowers and contravene Congress’s purpose of encouraging whistleblowers to come forward

to report securities violations.



                                                   - 46 -
         Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 47 of 48




        218.    Because the Final Rule is arbitrary and capricious, its amendments to Rule 21F-3 must

be held unlawful and set aside. See 5 U.S.C. §706(2)(A).

        WHEREFORE, Plaintiff asks this Court to enter judgment in his favor and to provide him

with the following relief:

    a. A declaratory judgment finding that the Final Rule’s amendments to Rule 21F-6 are unlawful

        under the APA and the Exchange Act because the Commission failed to promulgate them

        through the proper notice-and-comment rulemaking procedures;

    b. A declaratory judgment finding that the Final Rule’s amendments to Rule 21F-6 and Rule

        21F-3 are arbitrary and capricious under the APA and the Exchange Act because the

        Commission failed to acknowledge its changes in policy, did not consider its costs and benefits,

        did not articulate a rational explanation for its changes, did not explain why it created a new

        arbitrary standard lacking accountability and transparency, disregarded reliance interests, and

        otherwise failed to engage in reasoned decisionmaking;

    c. A declaratory judgment holding that the Final Rule’s amendments to Rule 21F-6 and Rule

        21F-3 are contrary to law because they contradict the plain text of the Exchange Act and are

        otherwise an unreasonable construction of the statutory text;

    d. A declaratory judgment finding that the Final Rule’s amendments to Rule 21F-6 and Rule

        21F-3 are invalid;

    e. A declaratory judgment that the Commission had no authority under its prior rules to consider

        the amount of the monetary sanctions collected or the potential size of the whistleblower

        award when calculating a whistleblower award;

    f. A permanent injunction prohibiting Defendants from enforcing or implementing the Final

        Rule’s amendments to Rule 21F-6 and Rule 21F-3;




                                                 - 47 -
        Case 1:21-cv-00108-CRC Document 1 Filed 01/13/21 Page 48 of 48




  g. An order vacating and setting aside the Final Rule’s amendments to Rule 21F-6 and Rule

       21F-3;

  h. All other relief to which Plaintiff is entitled, including but not limited to Plaintiff’s attorneys’

       fees and costs.

  i.   All other relief that this Court deems just and proper.




                                                     Respectfully submitted,

Dated: January 13, 2021                             /s/ J. Michael Connolly                   T

                                                     J. Michael Connolly (DC Bar #995815)
                                                     Steven C. Begakis (pro hac vice forthcoming)
                                                     CONSOVOY MCCARTHY PLLC
                                                     1600 Wilson Boulevard, Suite 700
                                                     Arlington, VA 22209
                                                     (703) 243-9423
                                                     mike@consovoymccarthy.com
                                                     steven@consovoymccarthy.com

                                                     Counsel for Plaintiff Jordan Thomas




                                                - 48 -
